Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) (This application has PRO 62/897,917 09/09/2019), which papers have been placed of record in the file.

Amendments to the Specification
Applicant’s preliminary amendment to the specification and claims paper dated 4/27/21 is acknowledged.
Drawings
The drawings filed on 8/24/20 are acknowledged.  

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner's statement of reasons for allowance: 
Claim 1 recites,
pairing the primary device with the second accessory device;

establishing a secure connection with a first mobile network operator (MNO) server;

obtaining, via the secure connection from the first MNO server, cellular service plan
status for a first electronic subscriber identity module (eSIM) of the first accessory device;

sending, to the first MNO server, a request to transfer cellular service credentials for
the first eSIM to the second accessory device;

receiving, from the first MNO server, an assignment of a second eSIM for the second
accessory device;

causing the second accessory device to download the second eSIM from a second
MNO server; and

sending, to the first MNO server, confirmation of the downloading of the second
eSIM to the second accessory device,

wherein the first MNO server, after receipt of the confirmation, enables cellular
service associated with the second eSIM for the second accessory device and disables
cellular service associated with the first eSIM for the first accessory device.
 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hauck et al., 9009475 discloses, Apparatus and methods for storing and controlling access control clients. In one embodiment, transmitting and receiving devices ensure that only one copy of an eSIM is active at any time. Specifically, each transferred eSIM is encrypted for the destination device; the eSIM from the source device is deleted, deactivated, or otherwise rendered unusable. Various aspects of network infrastructure are also described, including electronic Universal Integrated Circuit Card (eUICC) appliances, and mobile devices. Various scenarios for transfer of eSIMs are also disclosed, abstract.
In one such variant, the mutually trusted issuer authority is an activation authority e.g., the Mobile Network Operator (MNO) authentication center (AuC). In other variants, the mutually trusted issuer authority is a trusted third party e.g., a SIM vendor, the device manufacturer, etc. The mutually trusted issuer authority need not be the same for both devices. For example, in some embodiments, a system may have multiple trusted entities (e.g., multiple accepted MNOs, multiple trusted device manufacturers, etc.). Moreover, in certain systems, a trusted entity can be a root of trust for another unknown entity (e.g., the trusted entity provides assurance that the unknown entity can also be trusted). Such trust "chains" can be extended across an arbitrary number of intermediate devices; each intermediate device is chained to the trust level of its predecessor, which extends to the trusted root entity, col., 10, lines 59-65.
In a first aspect of the invention, devices used for transferring access control clients (e.g., eSIMs) enforce uniqueness and conservation of the clients by ensuring that the transfer is only performed with a trusted device. In one embodiment, a eUICC appliance is disclosed, which is implemented within a Hardware Security Module (HSM). Each HSM can store a large number of eSIMs to facilitate storage and distribution thereof, such as for retail services. The described eUICC appliances first verify that their peer eUICC appliances are operating according to an agreed upon and trusted protocol. If both eUICC appliances are in agreement, then, when the source eUICC appliance transfers its eSIM, it will delete its eSIM (or otherwise render its own eSIM inactive). The destination eUICC appliance will retain the only active eSIM, col., 2, iines 56 – 66.
Sicard, 20200260241 discloses 
[0038] FIG. 4 shows, in certain implementations, a method 400 that may include activating a device comprising an eSIM by imbedding a MNO's Entitlement Configuration Server (ECS) process into the eSIM activation flow. This may encompass one or more operations carried out on different devices, carriers, or networks. Further, the eSIM-containing devices selected from the group consisting of one or more of laptops, cell phones, printers, tablets, glasses, watches, servers, cloud devices, and an Internet of Things (IoT) device, and wherein the ECS connects one or devices through the ECS process. The process may also include activating an eSIM device without any end-user hardware dependencies. End-user hardware dependencies encompass, for example, in-store product assistance or OR Codes that the end-user must scan or activate prior to establishing a connection with the MNO system.
[0039] In certain implementations, the method 400 for activating an eSIM device without any end-user hardware dependencies may comprise initiating (block 402) a device comprising an eSIM , connecting (block 404) the eSIM to a Mobile Network Operators (MNOs) entry point or to a designated entitlement configuration server gateway (ECS), activating, authenticating, or authorizing (block 406) the eSIM, and/or connecting the eSIM with a cellular data service or the MNO's data network. The method 400 may also comprise one or more of the initiating, connecting, or activating steps carried out on different devices, carriers, or networks. The method 400 may also include connecting (block 408) the eSIM with a cellular data service or the MNO's data network.
[0040] In certain implementations, the method 400 may comprise a device comprising an embedded subscriber identity module (eSIM) for sending a command to an eSIM cooperating with a communications terminal, the method comprising communicating through a designated entitlement configuration server (ECS). The method 400 may also comprise or encompass a device comprising an embedded subscriber identity module (eSIM) for activating an eSIM device without any end-user hardware dependencies. The method 400 may also be used to connect an eSIM to a Mobile Network Operators (MNOs) entry point or to a designated entitlement configuration server (ECS), to activate, authenticate, or authorize the eSIM, and to connect the eSIM with a cellular data service or the MNO's data network.
Hauck, Sicard and the additional art of record do not teach or suggest at least to download the second eSIM from a second MNO server.
Therefore independent claim 1 is allowable over the prior arts of record.  The other independent claims 19 and 20 recite similar subject matter. Consequently, independent claims 1, 19, 20 and dependent claims of claim 1 are also allowable over the prior arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARESH PATEL whose telephone number is (571) 272-3973.  The examiner can normally be reached on Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge L. Ortiz-Criado, can be reached at (571) 272-7624. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HARESH N PATEL/Primary Examiner, Art Unit 2496